Title: To George Washington from John Langdon, 17 July 1777
From: Langdon, John
To: Washington, George



Sir.
Portsmouth [N.H.] July 17th 1777.

By the Express, Major Bass, who goes on to Philadelphia, I’ve done myself the Honor Just to inform your Excellency of the Arrival of the

Packett called the Mere Bobie from Nantes in a Passage of Forty two Days, the dispatches I’ve sent ⅌ Express which I beleive are of great Consequence.
I’ve but Just seen the Capt. a few minutes by what I can learn in General is, that there is by far the greatest Prospect at present of a Rupture in Europe than there has been since the dispute with Brittain. I am—with every mark of Respect—Your Excellency’s Most Obt Servant

John Langdon

